      Case 7:20-cv-00371 Document 13 Filed on 04/07/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          April 07, 2021
                          UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA,             §
                                      §
VS.                                   §             CIVIL ACTION NO. 7:20-CV-371
                                      §
8.059 ACRES OF LAND, MORE OR LESS, et §
al,                                   §
                                      §
       Defendants.                    §

         NOTICE OF RESCHEDULING OF INITIAL PRETRIAL CONFERENCE BY
                               VIDEO

       The Initial Pretrial Conference by video via Zoom (previously set for April 7, 2021) is

hereby reset for June 9, 2021, at 9:00 a.m. before the Honorable Randy Crane, in the 9th Floor

Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

       Counsel for Plaintiff is required to serve a copy of the Order for Conference and Disclosure

of Interested Parties previously entered in this case together with a copy of this Order upon

Defendant or Defendant’s counsel.

        SO ORDERED April 7, 2021, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge




1/1
